President.
Thomas White must be acquitted: there is no evidence against him. John M‘Williams has signed the amnesty.
You have no evidence of any constraint from a mob from the country, but in the declarations of the defendants themselves. This is not like the case of Braddock’s Field, where five or fix thousand men were assembled, and threatened the town. There must be first some evidence, that violence was threatened, and danger existed, to the town, before they can found any excuse for their conduct, on this ground.
Pole-raising was a notorious symptom of dissatisfaction, and the exhibition of this, in the only part of this country, where government was supposed to have strength, must have made an impression very unfavourable to the whole country, promoted violence in the people here, and induced force on the part of government.
All the evidence of their acting under duress, is their saying so. It is, at least, as probable that this was a cover for their real motives, an opposition to the civil authority. Why did not these men sign the amnesty, when almost every man besides in the town signed it? They surely refrained not from a consciousness of innocence. It is somewhat singular, if danger then existed, that the only men in this town anxious for its safety, *276were men of little or no property in it; and that then all the men of property were against this measure. When there was real danger, all the town went to Braddock’s-Field.
The act of raising a pole in the street is itself unlawful, independent of any other ill intention. The probability is, that the intention was an unlawful opposition to the government, and that the excuse was seigned, to cover their real designs.
Verdict guilty, except as to White and M'Williams.